Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 8 July 2019 has been entered. Applicant’s amendment of the specification filed 25 October 2018 has been entered.

Election/Restriction
In the response received in 25 March 2022, Applicant elected, without traverse, Group I, claims 1-4, 6, 14, 18, 22 and 24-33, and the species of:
A-b) wherein the method comprising increasing the activity and/or expression of MSI2;
G-a) wherein the MSI2 activator is a nucleic acid molecule encoding MSI2 or a functional fragment thereof;
H-a) wherein the HSPCs are from umbilical cord or cord blood;
I-b) wherein the HSPCs are ex vivo;
J-b) wherein the HSPCs are allogenic HSPCs;
K-b) wherein the subject has a malignancy; and
M) wherein the malignancy or cancer of the blood or bone marrow is leukemia.
Claims 5, 7-13, 15-17, 19-21, 23, 34-41, 43-45 and 47-57 are cancelled. Claims 1-4, 6, 14, 18, 22, 24-33, 42 and 46 are pending. Claims 42 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4, 6, 14, 18, 22 and 24-33 are under examination to the extent they read on the elected species. Claims 1-3, 18, 22, 24-29 and 31-33 read on the elected species, and claims 4, 6, 14 and 30 are withdrawn as being drawn to nonelected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
At paragraph [00126] (p. 38), the sequences corresponding to SEQ ID NOs: 13-18 are unclear.
In Table 1 (at p. 49), the text is unreadable or of insufficient clarity. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, e.g., paragraph [0111]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In addition, in the amendment of the specification filed 25 October 2018, the provisional application No. 62/327,649 is indicated as “abandoned”. It is suggested to use “expired”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 18, 22, 24-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a method of increasing the self-renewal and/or expansion of hematopoietic stem and progenitor cells (HSPCs) comprising increasing the activity and/or expression of Musashi-2 (MSI2) (the elected species). Depending claims 3 and 22 further limit wherein increasing the activity and/or expression of MSI2 comprises contacting the HSPCs with a MSI2 activator, and wherein the MSI2 activator is a nucleic acid molecule encoding MSI2 or a functional fragment thereof, or a MSI2 protein or a functional fragment thereof. 
The claims are broad and encompass the use of a genus of molecules that are defined by the function of increasing the activity and/or expression of MSI2, however, the specification fails to provide adequate written description and evidence of possession of these molecules. What Applicant has disclosed in the specification are the findings that overexpression of the RNA-binding protein Musashi-2 (MSI2) induces HSPC self-renewal and expansion. The specification discloses that a cDNA sequence encoding human MSI2 was incorporated in a lentiviral expression vector, which was transduced into HSPCs for overexpression of human MSI2. Except for human MSI2 protein and the nucleic acid sequence encoding same, the specification does not adequately describe the genus of molecules that increase the activity and/or expression of MSI2. The specification defines that “A “MSI2 activator” as used herein includes any substance that is capable of increasing the expression or activity of MSI2 and includes, without limitation, additional MSI2 nucleic acid or protein or fragments thereof, small molecule activators, antibodies (and fragments thereof), and other substances that can activate MSI2 expression or activity.” [0085] The specification, however, does not teach the structural characteristics of these MSI2 activators. The claims encompass molecules that directly or indirectly increase the expression or activity of MSI2. Belew et al. (Stem Cell Reports, 2018, Vol. 10(4):1384-1397) teaches that despite the importance of MSI2 in stem cell behavior, it remains poorly understood how MSI2 expression is maintained at appropriate levels, and very little is known of the promoter elements or transcription factors (TFs) that mediate this (p. 1384, under INTRODUCTION). Belew identified the transcription factors USF2 and PLAG1 that co-regulate expression of MSI2 in human HSPCs (see abstract). The specification fails to show evidence of possession of these molecules. Regarding “a functional fragment” of MSI2 protein, the specification does not provide sufficient teachings regarding the correlation of structure to function, and one skilled in the art cannot envision the structures of such functional fragments. Li et al. (J. Exp. Clin. Cancer Res., 2020, Vol. 39(1):92) teaches that mammalian MSI2 has four isoforms, all of which contain two conserved RNA-recognition motifs (RRMs) for binding to the target mRNAs but differ in the N-terminus or C-terminus (p. 2, bridging paragraph between col. 1 and col. 2). Li teaches that overexpression of MSI2a (the canonical and full-length isoform), but not of MSI2b (the truncated isoform), enhances the self-renewal capacity of embryonic stem cells (ESCs), suggesting that alternately spliced isoforms of MSI2 possess distinct functional and regulatory properties and need to be further investigated (ibid.). In the absence of sufficient description of distinguishing identifying characteristics, the skilled artisan cannot envision the detailed structures of the encompassed genus of MSI2 activators as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus, nor the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only human MSI2 protein and the nucleic acid sequence encoding same, but not the full scope of the claimed MSI2 activators, are adequately described in the disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharas et al. (Nat. Med., 2010, Vol. 16(8):903-908).
Kharas developed a transgenic mouse strain in which expression of human MSI2 is doxycycline inducible (p. 3, 2nd paragraph). Kharas transplanted bone marrow from the MSI2-transgenic mice into recipient mice and induced overexpression of human MSI2 (p. 3, under section “MSI2 overexpression alters HSC function”). Kharas found that overexpression of human MSI2 led to a significant increase in hematopoietic stem and progenitor cells (LSK cells) within bone marrow of the MSI2-induced mice, in terms of both percentage and absolute cell numbers (ibid.).
Therefore, Kharas anticipates the instant claims.

Claims 1-3, 22, 24-29 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (WO 2014/153069 A2, Int’l. Pub. Date: 25 September 2014).
Rossi teaches that transplantation of hematopoietic stem cells (HSCs) has become the standard of care for many patients with defined congenital or acquired disorders of the hematopoietic system or with chemo-, radio-, or immuno-sensitive malignancies; however, one of the central clinical challenges arises from the fact that HSCs are exceedingly rare cells, occurring at a frequency of only 1/20,000 bone marrow cells and obtaining enough cells for transplant is challenging [0005] [0007]. Rossi teaches the use of hematopoietic stem cell (HSC) inducing compositions to produce HSCs for treat diseases including leukemia, lymphomas, solid tumors, aplastic anemia, congenital bone marrow failure syndromes, immune deficiencies, sickle cell disease, thalassemia and metabolic/storage diseases, such as amyloidosis [0010]; and the hematopoietic stem cells induced by the compositions and methods described herein are termed as “induced hematopoietic stem cells”, “iHS cells”, or “iHSCs” [0222]. Rossi teaches that the HSC inducing compositions comprise one or more expression vectors encoding one or more HSC inducing factors, which comprise or consist of HLF, RUNX1T1, PBX1, LMO2, PRDM5, ZFP37, MYCN, MSI2, NKX2-3, MEIS1, and RBPMS, and that, as demonstrated herein, the use of these 11 HSC inducing factors together (also referred to herein as “Combination 7” or “C7”) resulted in increased colony formation and long-term transplantation potential in vivo [0011] [0012] [0230]. Rossi teaches that the cells for use in the methods of the present invention can be obtained from any source known to comprise these cells, such as fetal tissues, umbilical cord blood, bone marrow, peripheral blood, mobilized peripheral blood, spleen, liver, thymus, lymph, etc. [0342]. Rossi teaches that the hematopoietic progenitor cells encompass short term hematopoietic stem cells (also known as ST-HSCs, which are lineage marker negative, Sca1-positive, cKit-positive, CD34-positive, and Flk2-negative) [0216]. Rossi teaches that such compositions and methods can be used for inducing HSCs in vitro, ex vivo, or in vivo, and these induced HSCs can be used in regenerative medicine applications and therapies, for example, for treatment of leukemia (see abstract, and [0353]). Rossi teaches that the cells can function to populate vacant stem cell niches or create new stem cells to replenish those lost through, for example, chemotherapy or radiation treatments [0357]. Rossi teaches the cell or population of cells being administered can be an autologous population, or be derived from one or more heterologous sources [0351].
Therefore, Rossi anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (WO 2014/153069 A2), as applied to the claims set forth above, and further in view of Boitano et al. (Science, 2010, Vol. 329(5997):1345-1348).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rossi teaches as set forth above. Rossi, however, does not teach further contacting the HSPCs with SR1 or a pyrimidoindole derivative (claim 18).
Boitano teaches that a purine derivative, StemRegenin 1 (SR1), which acts by antagonizing the aryl hydrocarbon receptor (AHR), can promote the ex vivo expansion of human hematopoietic stem cells (HSCs) (see abstract). Boitano teaches that culture of HSCs with SR1 led to a 50-fold increase in cells expressing CD34 and a 17-fold increase in cells that retain the ability to engraft immunodeficient mice (ibid.). Boitano teaches that the identification of SR1 and AHR modulation as a means to induce ex vivo HSC expansion should facilitate the clinical use of HSC therapy (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add SR1 into the culture of human HSCs for ex vivo expansion taught by Rossi. One of ordinary skill in the art would have been motivated to do so, because Rossi teaches ex vivo expansion of HSCs and using these cells in regenerative medicine applications and therapies, and Boitano further teaches that adding SR1 into the culture of human HSCs can promote ex vivo expansion of the cells and facilitate the clinical use of HSC therapy. Therefore, the combined teachings provide a reasonable expectation of success in producing human HSCs for clinical uses.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 25, 2022